                Case 20-00403-hb                  Doc 1     Filed 01/24/20 Entered 01/24/20 13:37:31                             Desc Main
                                                            Document      Page 1 of 11                                                           1/24/20 1:35PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF SOUTH CAROLINA

Case number (if known)                                                      Chapter       7
                                                                                                                          o   Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                The Firmament, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5 Market Point Drive                                            9 Buckingham Way
                                  Greenville, SC 29607                                            Taylors, SC 29687
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Greenville                                                      Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  5 Market Point Drive Greenville, SC 29607-4000
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor               n   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                  o   Partnership (excluding LLP)
                                  o   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
                 Case 20-00403-hb                  Doc 1         Filed 01/24/20 Entered 01/24/20 13:37:31                                   Desc Main
                                                                 Document      Page 2 of 11                                                           1/24/20 1:35PM

Debtor    The Firmament, LLC                                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                       o   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       o   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                       o   Railroad (as defined in 11 U.S.C. § 101(44))
                                       o   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       o   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       o   Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                       n   None of the above

                                       B. Check all that apply
                                       o Tax-exempt entity (as described in 26 U.S.C. §501)
                                       o Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       o Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                    n   Chapter 7
                                       o   Chapter 9
                                       o   Chapter 11. Check all that apply:
                                                            o     Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                            o     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                            o     A plan is being filed with this petition.
                                                            o     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                            o     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                            o     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       o   Chapter 12



9.   Were prior bankruptcy             n No.
     cases filed by or against
     the debtor within the last 8      o Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number


10. Are any bankruptcy cases           n No
    pending or being filed by a
    business partner or an             o Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                      Relationship
                                                 District                                  When                              Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                Case 20-00403-hb              Doc 1         Filed 01/24/20 Entered 01/24/20 13:37:31                                Desc Main
                                                            Document      Page 3 of 11                                                                 1/24/20 1:35PM

Debtor   The Firmament, LLC                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                n      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                o      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or      n No
    have possession of any
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal   o Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                           o It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                           o It needs to be physically secured or protected from the weather.
                                           o It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                           o Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                           o No
                                           o Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                        o Funds will be available for distribution to unsecured creditors.
                                        n After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         n 1-49                                          o 1,000-5,000                              o 25,001-50,000
    creditors                                                                   o 5001-10,000                              o 50,001-100,000
                                o 50-99
                                o 100-199                                       o 10,001-25,000                            o More than100,000
                                o 200-999

15. Estimated Assets            n $0 - $50,000                                  o $1,000,001 - $10 million                 o $500,000,001 - $1 billion
                                o $50,001 - $100,000                            o $10,000,001 - $50 million                o $1,000,000,001 - $10 billion
                                o $100,001 - $500,000                           o $50,000,001 - $100 million               o $10,000,000,001 - $50 billion
                                o $500,001 - $1 million                         o $100,000,001 - $500 million              o More than $50 billion

16. Estimated liabilities       o $0 - $50,000                                  o $1,000,001 - $10 million                 o $500,000,001 - $1 billion
                                o $50,001 - $100,000                            o $10,000,001 - $50 million                o $1,000,000,001 - $10 billion
                                n $100,001 - $500,000                           o $50,000,001 - $100 million               o $10,000,000,001 - $50 billion
                                o $500,001 - $1 million                         o $100,000,001 - $500 million              o More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
                 Case 20-00403-hb              Doc 1        Filed 01/24/20 Entered 01/24/20 13:37:31                                Desc Main
                                                            Document      Page 4 of 11                                                               1/24/20 1:35PM

Debtor    The Firmament, LLC                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 24, 2020
                                                  MM / DD / YYYY


                             X   /s/ Andrew C. Peek                                                       Andrew C. Peek
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Owner




18. Signature of attorney    X   /s/ Randy A. Skinner                                                      Date January 24, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Randy A. Skinner
                                 Printed name

                                 Skinner Law Firm, LLC
                                 Firm name

                                 300 North Main Street, Suite 201
                                 Greenville, SC 29601
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (864) 232-2007                Email address      main@skinnerlawfirm.com

                                 05412 SC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
              Case 20-00403-hb                       Doc 1           Filed 01/24/20 Entered 01/24/20 13:37:31                       Desc Main
                                                                     Document      Page 5 of 11                                                    1/24/20 1:35PM




 Fill in this information to identify the case:

 Debtor name         The Firmament, LLC

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)
                                                                                                                                o   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

        o         Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
        o         Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
        o         Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        o         Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        o         Schedule H: Codebtors (Official Form 206H)
        o         Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
        o         Amended Schedule
        o         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
        o         Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 24, 2020                        X /s/ Andrew C. Peek
                                                                       Signature of individual signing on behalf of debtor

                                                                       Andrew C. Peek
                                                                       Printed name

                                                                       Owner
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 20-00403-hb                      Doc 1           Filed 01/24/20 Entered 01/24/20 13:37:31                     Desc Main
                                                                     Document      Page 6 of 11                                                  1/24/20 1:35PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re       The Firmament, LLC                                                                               Case No.
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                 $                     5,000.00
              Prior to the filing of this statement I have received                                       $                     5,000.00
              Balance Due                                                                                 $                         0.00

2.     The source of the compensation paid to me was:

              n   Debtor           o Other (specify):

3.     The source of compensation to be paid to me is:

              n   Debtor           o Other (specify):

4.       n   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

         o I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.    [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                  reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Services not related to the bankruptcy case.
               Disputes as to claims filed by Creditors.
               Representation at any motion for relief from stay or negotiation of any settlement brought by the trustee or a
               Creditor as a result of Debtor's failure to comply with the Plan.
               Any court appearance or preparation of any motions or response to motions after the confirmation hearing
               including but not limited to amended Chapter 13 plans.
               Conversion from Chapter 13 to Chapter 7 or from Chapter 7 to Chapter 13.
               Adversary proceedings and appeals (including but not limited to Objections to Discharge, Objections to the
               Dischagability of any particular debt and Failing to Disclose or Withholding Assets and/or Creditors from the
               Court).
               Should an Amendment be necessary to add any Creditors or make any changes to the Petition, said Amendment
               shall be prepared by Attorney for additional compensation of $130.00 per Creditor, asset or other disclosure.
               Any additional services required not included in the original fee will be compensated at the rate of $425.00 per
               hour Attorney time, $250.00 per hour Associate time, and $150.00 per hour paralegal time.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 20-00403-hb                       Doc 1           Filed 01/24/20 Entered 01/24/20 13:37:31               Desc Main
                                                                     Document      Page 7 of 11                                              1/24/20 1:35PM



 In re       The Firmament, LLC                                                                      Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 24, 2020                                                           /s/ Randy A. Skinner
     Date                                                                       Randy A. Skinner
                                                                                Signature of Attorney
                                                                                Skinner Law Firm, LLC
                                                                                300 North Main Street, Suite 201
                                                                                Greenville, SC 29601
                                                                                (864) 232-2007 Fax: (864) 232-8496
                                                                                main@skinnerlawfirm.com
                                                                                Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 20-00403-hb                       Doc 1           Filed 01/24/20 Entered 01/24/20 13:37:31               Desc Main
                                                                     Document      Page 8 of 11                                           1/24/20 1:35PM




                                                   LOCAL OFFICIAL FORM 1007-1(b) TO SC LBR 1007-1

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      The Firmament, LLC                                                                               Case No.
                                                                                   Debtor(s)                 Chapter    7


                                           CERTIFICATION VERIFYING CREDITOR MATRIX
         The above named debtor, or attorney for the debtor if applicable, hereby certifies pursuant to South Carolina Local
Bankruptcy Rule 1007-1 that the master mailing list of creditors submitted either on computer diskette, electronically filed via
CM/ECF, or conventionally filed in a typed hard copy scannable format which has been compared to, and contains identical
information to, the debtor's schedules, statements and lists which are being filed at this time or as they currently exist in draft form.

            Master mailing list of creditors submitted via:

                        (a)                  computer diskette

                        (b)           scannable hard copy
                        (number of sheets submitted       )

                        (c)         X     electronic version filed via CM/ECF




 Date:       January 24, 2020                                           /s/ Andrew C. Peek
                                                                        Andrew C. Peek/Owner
                                                                        Signer/Title

 Date: January 24, 2020                                                 /s/ Randy A. Skinner
                                                                        Signature of Attorney
                                                                        Randy A. Skinner
                                                                        Skinner Law Firm, LLC
                                                                        300 North Main Street, Suite 201
                                                                        Greenville, SC 29601
                                                                        (864) 232-2007 Fax: (864) 232-8496
                                                                        Typed/Printed Name/Address/Telephone

                                                                        05412 SC
                                                                        District Court I.D. Number




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
    Case 20-00403-hb   Doc 1   Filed 01/24/20 Entered 01/24/20 13:37:31   Desc Main
                               Document      Page 9 of 11


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        SOUTH CAROLINA DEPT OF REVENUE
                        P.O. BOX 12265
                        COLUMBIA SC 29211


                        INTERNAL REVENUE SERVICE
                        CENTRALIZED INSOLVENCY OPERATIONS
                        PO BOX 7346
                        PHILADELPHIA PA 19101-7346


                        ARTIST GROUP INTERNATIONAL
                        150 EAST E 58TH STREET
                        NEW YORK NY 10155


                        AZALEA MANAGEMENT & LEASING, INC.
                        PO BOX 9527
                        ASHEVILLE NC 28815


                        BF-GVL, LLC
                        1300 TUNNEL ROAD
                        ASHEVILLE NC 28805


                        CAMPBELL TEAGUE
                        16 W. NORTH STREET
                        GREENVILLE SC 29601


                        DISCO DONNIE PRESENTS
                         JAMES ESTOPINAL, JR.
                         1000 BALLPARK WAY,
                        ARLINGTON TX 76011


                        FIRST ROW TALENT
                        PO BOX 3095
                        SEA BRIGHT
                        RUMSON NJ 07760


                        GREENVILLE CITY HOSPITALITY TAX
                        206 S. MAIN STREET
                        GREENVILLE SC 29601


                        PERFORMANCE FOOD GROUP
                        2801 ALEX LEE BLVD.
                        FLORENCE SC 29506
Case 20-00403-hb   Doc 1   Filed 01/24/20 Entered 01/24/20 13:37:31   Desc Main
                           Document     Page 10 of 11



                    SC DEPT OF REVENUE
                    POST OFFICE BOX 125
                    COLUMBIA SC 29214


                    SUE G. HENDRICKS
                    C/O STEVEN EDWARD BUCKINGHAM, ESQ.
                    16 WELLINGTON AVENUE
                    GREENVILLE SC 29609


                    TONY'S LIQUOR
                    3715 E NORTH STREET
                    GREENVILLE SC 29615


                    UNITED TALENT AGENCY
                    9336 CIVIC CENTER DRIVE
                    BEVERLY HILLS CA 90210
              Case 20-00403-hb                       Doc 1           Filed 01/24/20 Entered 01/24/20 13:37:31             Desc Main
                                                                     Document     Page 11 of 11                                       1/24/20 1:35PM




                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      The Firmament, LLC                                                                             Case No.
                                                                                   Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for The Firmament, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



n None [Check if applicable]




 January 24, 2020                                                      /s/ Randy A. Skinner
 Date                                                                  Randy A. Skinner
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for The Firmament, LLC
                                                                       Skinner Law Firm, LLC
                                                                       300 North Main Street, Suite 201
                                                                       Greenville, SC 29601
                                                                       (864) 232-2007 Fax:(864) 232-8496
                                                                       main@skinnerlawfirm.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
